865 F.2d 1257Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Stanley A. EXNER, Plaintiff-Appellant,v.Otis R. BOWEN, Secretary, Department of Health and HumanServices, Defendant- Appellee.
No. 88-3968.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 30, 1988.Decided:  Dec. 15, 1988.Rehearing and Rehearing En Banc Denied March 29, 1989.

James J. Wall, Marcus W. Williams (Legal Services of the Lower Cape Fear), for appellant.
R.A. Renfer, Jr.  (Office of the U.S. Attorney), Donald A. Gonya, Randolph W. Gaines, John M. Sacchetti, Stanley Ericsson (U.S. Department of Health and Human Services), for appellee.
Before WIDENER, JAMES DICKSON PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
Stanley A. Exner appeals from the district court's order affirming the decision of the Secretary of Health and Human Services requiring Exner to repay $3688.40 in overpayment of Supplemental Security Income benefits for his disabled child.  Our review of the record and the district court's opinion discloses that his appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Exner v. Bowen, CA-86-59-4-CIV (E.D.N.C. Jan. 8, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.